Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishio JP2019100875 teaches (Figure 3) a method for contained collection/transfer of a sample, including: coupling a sample module (loop 216, valve 210 and inlet and outlet) with a filling station (222,224,226) at a first location; introducing solvent 204 to the sample module while bypassing the loop  while the valve is in a first configuration (Figure 3); transferring sample from the filling station to the loop in that same first configuration; isolating the loop; fluidly decoupling the sample module from the filling station; and (inherently) moving the entire fluid system (of Figure 1) from one location to another.  Also, it’s well known to employ analyzers (such as Figure 3) within an enclosure, such enclosing the sample module.  However, the 2 configurations are the same (i.e., they are not “first” and “second” configurations per Applicant’s claim 13), the valve is not coupled between fluid inlet and fluid outlet “defined by the enclosure” (line 7, claim 13; lines 6-7, claim 1, and the filling station does not include “one fluid inlet configured to fluidically couple with the fluid outlet of the sample module” (lines 11-12 of claim 1).
WO 2014032285 teach 2 fluid lines separating filling station 1,2 from sample system 3-15.  However, fluid does not travel from the sample system to the station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861